United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1811
                       ___________________________

                              Chase Carmen Hunter

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Jay Bradford, Individually and in his Official Capacity as Commissioner of
Insurance for Arkansas; Arkansas Insurance Department; National Association of
    Insurance Commissioners; National Insurance Producer Registry; Eleanor
Kitzman, Individually and in Her Official Capacity; Julia Rathgeber, Individually
  and in Her Official Capacity as the Commissioner of the Texas Department of
 Insurance; Texas Department of Insurance; Dave Jones, Individually and in His
Official Capacity as the Commissioner of Insurance of the California Department
                of Insurance; California Department of Insurance

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: April 25, 2016
                              Filed: April 28, 2016
                                  [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       In this interlocutory appeal, Virginia resident Chase Hunter challenges the
district court’s1 denial of her motions for appointment of counsel, and for a temporary
restraining order (TRO) to prevent defendants from revoking her Arkansas insurance
agent license.

       We hold that the district court did not abuse its discretion in denying Ms.
Hunter’s motion for appointment of counsel, as the legal issues were not technical or
complex, and there was no indication that Ms. Hunter was unable to investigate the
facts or present her claims on her own. See Stevens v. Redwing, 146 F.3d 538, 546
(8th Cir. 1998) (standard of review and applicable factors); Slaughter v. City of
Maplewood, 731 F.2d 587, 588-89 (8th Cir. 1984) (denial of appointment of counsel
is immediately appealable). We conclude that we lack jurisdiction over the denial of
Ms. Hunter’s motion for a TRO. See Carson v. American Brands, Inc., 450 U.S. 79,
84 (1981) (interlocutory appeal of TRO is available only if litigant shows that order
had practical effect of refusing injunction, and that litigant would suffer “serious,
perhaps irreparable consequence” that could only be effectually challenged by
immediate appeal; if permanent injunctive relief may be obtained after trial,
interlocutory order is not appealable).

      Accordingly, we affirm the denial of appointed counsel. See 8th Cir. R. 47B.

                       ______________________________




      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -2-